Judgment modified by reducing the judgment in favor of the ÜStna Casualty and Surety Company by eliminating the expenses incurred in connection with the settlement of the death claims, and as so modified affirmed, without costs. No opinion. Present — O’Malley, Glennon, Untermyer, Dore and Callahan, JJ.; Callahan, J., dissents and votes to reverse and dismiss the complaint on the ground that the evidence is insufficient to show that the defendant knew or should have known, at the time of the inspection, that the tool marks were a source of danger; and upon the further ground that the evidence was insufficient to show that the proximate cause of the failure of the hub was due to such tool marks.— Settle order on notice. [170 Misc 721.]